In the Supreme Court of Georgia



                                Decided: February 5, 2021


    S18Y0821. IN THE MATTER OF DAVID E. MORGAN III.


     PER CURIAM.

     The Court having reviewed the notice of compliance submitted

by the Office of the General Counsel of the State Bar of Georgia, and

it appearing that David E. Morgan III (State Bar No. 522250) has

satisfied the conditions for reinstatement as specified by this Court,

see In the Matter of Morgan, 303 Ga. 678 (814 SE2d 394) (2018), it

is hereby ordered that David E. Morgan III be reinstated to practice

law in the State of Georgia.

     Reinstated. All the Justices concur.